*223The petitioner testified in his own behalf and likewise called to testify Dr. Wassing who treated him about twelve times beginning with January 18th, 1928. On behalf of the respondent, Dr. Schultz, who on October 5th, 1927, made an examination on behalf of the compensation bureau, and Dr. Russell were called, to testify.
The petitioner alleged that he received an injury by accident arising out of and in the course of his employment with the respondent on August 9th, 1927, and I find that he has sustained the burden of proving the accident as alleged. It was admitted, however, that the payroll records show that the petitioner returned to work six days after the accident and continued to work for a period of six weeks, at the end of which time he was discharged on September 30th, 1927. When this is taken into conjunction with the fact that Dr. Schultz, who examined the petitioner for ,the compensation bureau, found on October 5th that at that time he had no permanent disability, and that the man gave a history of losing only one week’s time from work, I fail to find that the petitioner sustained the burden of proving that he suffered either temporary or permanent disability as a result of the alleged accident.
Accordingly, I hereby find and determine that though the petitioner suffered an injury by accident arising out of and in the course of his employment with the respondent on August 9th, 1927, he lost less than a week’s time from his work, and upon resuming work continued to work for six weeks before he was discharged. I therefore find that he is not entitled to either temporary or permanent disability and accordingly order that the case be dismissed, without costs to either party.
IIaeey J. Goas,

Deputy Commissioner.